DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terada et al (US 2015/0275369).
	Terada shows the apparatus and method claimed including a processing chamber (4) configured to accommodate a plurality of substrates held by a substrate holder in a shelf shape, a gas supply source (15) to supply a raw material from a lower position of the processing chamber, an exhaust unit including a pump (17) to exhaust the raw material, a heater (11) arranged to cover the processing chamber, the gas supply source includes a gas supply pipe including a first straight pipe (23), a second 
	With respect to claim 8, Terada shows the first straight pipe portion (31) having an elliptical cross-sectional shape as illustrated in Figure 11. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al (US 2015/0275369) in view of Shibata et al (US 5,478,397) and Nakajima et al (US 7,432,475). 
Terada shows the structure claimed except for the gas supply pipe that is positioned lower than a region where the substrates are arranged.

Nakajima also shows it is known to provide a gas supply pipe (3) at a lower position than a region where the substrates are arranged as illustrated in Figure 1.
In view of Shibata and Nakajima, it would have been obvious to one of ordinary skill in the art to adapt Terada with the gas supply pipe that is provided a lower position than a region where the substrates are arranged as another suitable location that allows the raw material to be uniformly applied to the substrates. 
With respect to claims 3 and 6, Shibata and Nakajima shows a gas ejection hole that is positioned a side lower than a lowest surface a substrate holder, and it would also have been obvious to provide the supply pipe of Terada having the highest gas ejection hole positioned among the plurality of gas ejection holes to be formed on a side lower than the lowest side of the substrate holder so that the raw material which is ejected from the lower side of the substrate holder would be efficiently and adequately be applied to the lowest substrate among the plurality of substrates held by the substrate holder.
With respect to claims 4 and 7, Nakajima further shows a processing chamber having an inner tube (5) and an outer tube (8) wherein the inner tube includes an enlarged portion at its lower end wherein the gas pipe is provided a height that corresponds to the enlarged portion as illustrated in Figure 1.
With respect to claim 5, Terada shows the first straight pipe portion (31) having an elliptical cross-sectional shape as illustrated in Figure 11. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takagi et al (US 2017/0051408) and Hasebe et al (US 2015/0107517).






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SANG Y PAIK/Primary Examiner, Art Unit 3761